The plaintiff in error, Nelson Jelts, was tried and convicted at the January, 1913, term of the county court of Pottawatomie county on a charge of maintaining a place wherein intoxicating liquors were received and kept for the purpose of sale. Judgment was rendered on the 28th day of February, 1913, at which time the court allowed thirty days for preparing and serving a case-made, and sixty days within which to effect the appeal under the statute. The petition in error and case-made were not filed until the 3d day of May, 1913, more than sixty days after rendition of the judgment, no further extension of time having been made as provided by law. The Attorney General has filed a motion to dismiss the appeal on the ground that the same was not filed within the time allowed by the statute and under the orders of the court. The motion is well founded and is therefore sustained. The appeal is accordingly dismissed.